                                                                                    fJiEC
                      IN THE UNITED STATES DISTRICT COURT


                    FOR THE SOUTHERN DISTRICT OF GEORGIA                                   PHI2: I

                                  DUBLIN DIVISION
                                                                            CLERIC-
                                                                                soJol
                                                                                        '•'ECA. "
JAMES ELIAS CORMICAN,

             PlaintifF,

      V.                                             CV 318-081


DEANN MORRIS,Health Services
Administrator; MITZI HALL,Director
of Nursing; and DEPUTY WARDEN
FRANKLIN,Care and Treatment,

             Defendants.




                                      ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES this case without prejudice, and CLOSES this civil action.

      so ORDERED this            day of March, 2019, at Augusta, Georgia.




                                              UNITED STATES DISTRICTfUDGE
